Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This non-final action is in response to reissue application filed 10/04/2020 that is a broadening reissue of 10349436 that adds new claims 11-20 and cancels original 1-10.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 10349436 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  

Declaration
The reissue oath/declaration filed with this applicationon 10/4/2021 is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based.  See 37 CFR 1.175 and MPEP § 1414.  The instant declaration declares 
“This is a broadening reissue. The inventors claimed less than they had the right to claim. Claims 1-10 are unnecessarily limited to “all BSRs are not canceled if the BSR is a padding BSR” of the subtype fulfilling condition 1, corresponding to steps 413 and 417 of Fig. 4 for type 3 BSRs. New Claims 11-19 require that “all BSRs triggered prior to” a triggered BSR are canceled if the triggered is a short BSR or a long BSR but not a truncated BSR, corresponding to steps 413 and 417 in Fig. 4 for type 3 BSRs. New Claims 11-19 are directed to separate and distinct embodiment from issued Claims 1-10 in this reissue application correcting failure to claim overlooked aspects of the invention corresponding to Claims 11-19. All errors being corrected in this reissue application arose without any deceptive intent.”  Reissue Application Declaration, filed 10/04/2020.  

The noted “unnecessary limitation” as deemed by applicant regards surrendered subject matter (i.e., improper recapture of surrendered matter) since the limitation was added by applicant in amendment and argued as distinguishing over applied art during examination to become the ‘436 patent.  
Recapture is not an error within the meaning of 35 U.S.C. § 251 under what has become known as the “recapture rule,” a patentee cannot regain through reissue subject matter that the patentee surrendered in an effort to obtain allowance of claims in the patent sought to be reissued. In re Clement, 131 F.3d 1464, 1468 (Fed. Cir. 1997).
If an applicant attempts to “recapture” what the applicant previously surrendered in order to obtain allowance of original patent claims, that “deliberate withdrawal or amendment. . . cannot be said to involve the inadvertence or mistake contemplated by 35 U.S.C. § 251, and is not an error of the kind which will justify the granting of a reissue patent which includes the [subject] matter withdrawn.” Mentor Corp. v. Coloplast, Inc., 998 F.2d 992, 995 (Fed. Cir. 1993), quoting from Haliczer v. United States, 356 F.2d 541, 545 (Ct. Cl. 1966).5 See also Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 1480 (Fed. Cir. 1998).  
, in now granted parent reissue, Appl. No. 16/678580, applicant amended the claims therein to omit reciting  unnecessary limitations in claims 1-10 of “all BSRs are not canceled if the BSR is a padding BSR” and that parent reissue application included a declaration (as filed on 05/10/2021) that declares this same error as present herein.  So, the error cited above on declaration herein is the same error stated in declaration in 16/678580 (e.g., “This is a broadening reissue. The inventors claimed less than they had the right to claim. Claims 1-10 are unnecessarily limited to “all BSRs are not canceled if the BSR is a padding BSR” of the subtype fulfilling condition 1, corresponding to steps 413 and 417 of Fig, 4 for type 3 BSRs. New Claims 11-20 require that “all BSRs triggered prior to the BSR are cancelled’ if the triggered is “a long BSR... or a short BSR" but not “a truncated BSR," corresponding to steps 413 and 417 in Fig. 4 for type 3 BSRs. New Claims 11-20 are directed to separate and distinct embodiment from issued Claims 1-10 in this reissue application correcting overlooked aspects of the invention corresponding to Claims 11-20, All errors being corrected in this reissue application arose without any deceptive intent  Thus, a review of the declared error herein is already corrected or being corrected in the same way in a related or co-pending reissue applications of same underlying patent (i.e., 10349436) in above noted parent reissue application.  Therefore, it is unclear what error is relied on herein for underlying ‘436 patent that this reissue addresses that does not regard same or similar correction addressed in a related or co-pending reissue, such as in 16/678580.  
Thus, for above reasons, the declaration is defective for lacking declaring an error that renders the patent partially or wholly inoperative or invalid is relied on for this reissue that is not addressed in same manner in related/co-pending reissue.  This issue of same error addressed in same manner can be resolved by pointing out how the same error is being corrected in the current reissue in the remarks as per MPEP 1414(II)(D)(1).  
“If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a petition under 37 CFR 1.183  will be needed to waive pre-AIA  37 CFR 1.175(e)  for a reissue application filed before September 16, 2012. If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183  is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).”  
Therefore, Applicant is required to provide a statement to explain this issue in compliance with 37 CFR 1.175(f)(2), for reasons as noted above.   
Claims 11-20 are rejected as being based upon a defective reissue declaration by the inventor under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  

Rejection under 35 U.S.C. 251 - Recapture
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:  
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.  

Claims 11-20 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  Lacking evidence to the contrary, the record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1)      first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
  (2)     next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
  (3)     finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    

(See MPEP §1412.02(I))
In this case, under the first step, newly added independent claims 11 and 16 and their dependent claim herein, are broader than original claims 1-10 of ‘436 since they do not recite the limitations “by canceling an all triggered BSRs if the BSR is a regular BSR or a periodic BSR; and including the BSR, wherein the all triggered BSRs are not canceled if the BSR is a padding BSR” as recited claims 1 and 2 (and their respective dependent claims) of ‘436 patent.   
With regard to the 2nd step, newly added independent claims 11 and 16, and their respective dependent claims herein, are broader than claims 1-10 of ‘436 since they omit claim limitations related to subject matter surrendered in the original prosecution.  The original claims during prosecution of the '081 Application were amended to add limitations that were concurrently argued by Applicant as a patentable distinction over applied art.  For instance, Applicant amended claims in sequential amendments received Feb 29, 2016, July 28, 2016, June 27, 2017, Dec 20, 2017 and July 11, 2018 to add the limitations “by canceling an all triggered BSRs if the BSR is a regular BSR or a periodic BSR; and including the BSR, wherein the all triggered BSRs are not canceled if the BSR is a padding BSR” as recited in 1 and 2 of ‘436 which the Applicant concurrently argued iteratively amended limitations as a distinction/allowable subject matter over applied art including Zhang (2010/00082360) and Guo (2010/0329204).  These limitations were subsequently stated as allowable subject matter in Notice of Allowance mailed Feb 26, 2019.  Based on these facts, the limitations “by canceling an all triggered BSRs if the BSR is a regular BSR or a periodic BSR; and including the BSR, wherein the all triggered BSRs are not canceled if the BSR is a padding BSR” as recited in 1 and 2 of ‘436 is determined to regard surrendered subject matter.  The claim language, “by canceling an all triggered BSRs if the BSR is a regular BSR or a periodic BSR; and including the BSR, wherein the all triggered BSRs are not canceled if the BSR is a padding BSR” as recited in 1 and 2 of ‘436, limited the invention of the method and terminal to cancel all triggered BSRs if the BSR is a regular BSR or a periodic BSR to obtain allowance, but this language is omitted from new claims 11 and 16 herein.  Thus, the broader aspects of the instant reissue claims relate to the subject matter surrendered in the original prosecution.  
Also, in review of the claims in accordance with 3rd step, in comparing claims herein to claims in ‘436 to ascertain whether new claims 11-20 include narrowing limitation not recited in original claims 1 and 2 herein, the limitation “wherein all BSRs triggered prior to the BSR are cancelled, in case that the triggered BSR is a padding BSR and the MAC PDU includes a long BSR MAC CE or a short BSR MAC CE among the long BSR MAC CE. the short BSR MAC CE and a truncated BSR MAC CE” as recited in new claims 11 and 16 is not present in original claims 1 and 2 herein.  However, these narrowing limitations “wherein all BSRs triggered prior to the BSR are cancelled, in case that the triggered BSR is a padding BSR and the MAC PDU includes a long BSR MAC CE or a short BSR MAC CE among the long BSR MAC CE. the short BSR MAC CE and a truncated BSR MAC CE” as recited in new claims 11 and 16 do not materially narrow the above noted surrendered subject matter of “by canceling an all triggered BSRs if the BSR is a regular BSR or a periodic BSR; and including the BSR, wherein the all triggered BSRs are not canceled if the BSR is a padding BSR” as recited in 1 and 2 of ‘436.  
Thus, the Applicant fails to materially narrow the instant reissue claims in other respects, so that the claims may have not been enlarged, the recapture rule has not been avoided.    
If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C). Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See Id.  
In view of the forgoing, Examiner concludes that Applicant has attempted in the Nov. 2019 Amendment herein to improperly recapture subject matter explicitly surrendered during original prosecution of the ‘081 Application leading to the ‘436 Patent.  
Further, as set out above, the application of the recapture rule is a three-step process, as noted in the cited court decision below.
The first step is to determine whether and in what ‘aspect’ the reissue claims are broader than the patent claims. A reissue claim that deletes a limitation or element from the patent claims is broader with respect to the modified limitation. Next, the court must determine whether the broader aspects of the reissue claims relate to surrendered subject matter. To determine whether an applicant surrendered particular subject matter, we look to the prosecution history for arguments and changes to the claims made in an effort to overcome a prior art rejection.  

In [the] final step, the court must determine whether the surrendered subject matter has crept into the reissue claim. In discussing this third step, it is important to distinguish among the original claims (i.e., the claims before the surrender), the patented claims (i.e., the claims allowed after surrender), and the reissue claims. Violation of the rule against recapture may be avoided under this final step of the analysis if the reissue claims “materially narrow” the claims relative to the original claims such that full or substantial recapture of the subject matter surrendered during prosecution is avoided.

To avoid violation of the rule against recapture in this way, the narrowing must relate to the subject matter surrendered during the original prosecution (i.e., the applicant cannot recapture the full scope of what was surrendered).  

In re Mostafazadeh, 643 F.3d 1353, 1358-59 (Fed. Cir. 2011) (citations omitted)(emphasis added).  
It is clear that in determining whether “surrender” of subject matter has occurred, the proper inquiry is whether an objective observer viewing the prosecution history would conclude that the purpose of the patentee’s amendment or argument was to overcome prior art and secure the patent.  . . .
Thus, if the objective public observer can discern a surrender of subject matter during the prosecution of an original patent in order to overcome prior art and obtain the patent, then the recapture rule should prevent the reissuing of that patent to claim the surrendered subject matter.  

Kim v. ConAgra Foods, Inc., 465 F.3d 1312, 1323 (Fed. Cir. 2006)(citations and footnote omitted)(emphasis added).
The recapture rule does not apply to reissue claims directed to “overlooked aspects” such as “additional inventions/embodiments/species not originally claimed.” Mostafazadeh, 643 F.3d at 1360. Overlooked aspects, however, are not merely incidental features of the originally claimed invention. See id. Rather, they are distinct elements which “were never claimed and thus never surrendered.” Youman, 679 F.3d [1335] 1347 [(Fed. Cir. 2012)].  

In re General Electric Company, 789 F. App’x 857, 860 (Fed. Cir. 2019) (unpublished). In General Electric, the Federal Circuit determined the “subcombination is not an overlooked aspect of the invention.” 789 F. App’x at 861 (emphasis added).  
The original patent requirement is well-established, being recognized in the reissue statute and longstanding Supreme Court jurisprudence.  . . . Supreme Court cases have recognized this requirement for more than 150 years.  . . . The Supreme Court’s definitive explanation of the original patent requirement appears in U.S. Industrial Chemicals, Inc. v. Carbide & Carbon Chemicals Corp., 315 U.S. 668, 62 S.Ct. 839, 86 L.Ed. 1105 (1942).  

Antares Pharma, Inc. v. Medac Pharma Inc., Ill F.3d 1354, 1358-59 (2014) (additional citations omitted).  
The Supreme Court’s articulation of the “same invention” test in Industrial Chemicals was in the context of 35 U.S.C. § 64, which had slightly different language from the current reissue statute, 35 U.S.C. §251.  . . .
Despite the change in language relating to the “same invention” requirement, it appears that no change in substance was intended. There is nothing in the statutory language or legislative history suggesting that Congress intended to overturn the long line of Supreme Court cases culminating in Industrial Chemicals by this change in language.  

Antares Pharma, 111 F.3d at 1360.
[0]ur cases explain[] that the Industrial Chemicals standard is analogous to the written description requirement, which, as our en banc decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010) made clear, requires that the patent description “clearly allow persons of ordinary skill in the art to recognize that the inventor invented what is claimed.” Id. at 1351. Whether or not the written description requirement of § 112 was satisfied here, Industrial Chemicals made clear that, for § 251, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” 315 U.S. at 676, 62 S.Ct. 839. Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention. Id.  

Antares Pharma, 111 F.3d at 1362 (citations omitted, emphasis added).  
In Forum US, the Federal Circuit reiterated its analysis in Antares, stating:
It is well settled that for broadening reissue claims, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Indus. Chems., 315 U.S. at 676, 62 S.Ct. 839 (interpreting 35 U.S.C. § 64 (1934)). The Supreme Court described this standard in nearly identical language almost fifty years before Industrial Chemicals. See Corbin Cabinet Lock Co. v. Eagle Lock Co., 150 U.S. 38, 42^13, 14 S.Ct. 28, 37 L.Ed. 989 (1893) (“[T]o warrant new and broader claims in a reissue, such claims must not be merely suggested or indicated in the original specification, drawings, or models, but it must further appear from the original patent that they constitute parts or portions of the invention, which were intended or sought to be covered or secured by such original patent.”). Congress codified this longstanding requirement, which became known as the “same invention” requirement. Antares, 111 F.3d at 1359-60 (quoting 35 U.S.C. § 64 (1946)); see, e.g., Section 53, Patent Act of 1870, 16 Stat. 198 (1870) (“[T]he commissioner shall. . . cause a new patent for the same invention ... to be issued to the patentee.”).  

With the passage of the 1952 Patent Act, Congress revised the statutory language from “the same invention” to “the original patent.” Antares, 111 F.3d at 1360; 35 U.S.C. § 251 (1952). Despite this revision, case law has not suggested that the 1952 Patent Act’s revised statutory language substantively changed “the ‘same invention’ requirement or that the standard of Industrial Chemicals has in any way been altered by the legislative changes.” Antares, 111 F.3d at 1360-61.  

Thus, for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims', “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” Indus. Chems., 315 U.S. at 676, 62 S.Ct. 839 (emphasis added). Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 111 F.3d at 1362.  

Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346, 1351-52 (Fed. Cir. 2019) (emphasis added).
	Lacking evidence to the contrary, the findings of fact (FF) detailed above with regard to prosecution history is relied on herein is supported by a preponderance of the evidence to show improper recapture of surrendered subject matter “by canceling an all triggered BSRs if the BSR is a regular BSR or a periodic BSR; and including the BSR, wherein the all triggered BSRs are not canceled if the BSR is a padding BSR” where the added narrowing limitations identified above herein fail to further limit the surrendered limitation.  
Also, lacking evidence to the contrary, Applicant’s assertion that claims as now recited in claims 11-20 herein are directed to separate and distinct embodiment from issued Claims 1-10 in ‘580 correcting failure to claim overlooked aspects of the invention corresponding to Claims 11-20 appears erroneous.  It is noted that Applicant has not provided evidence to show that new claims 11 and 16 is an “overlooked aspect of the invention” within the US Supreme Court and District Court meaning.  For instance, the invention as now recited in new claim 11 herein is neither described in ‘580 as separate and distinct invention from that of invention of claim 1 in ‘580 nor is the invention as now recited in new claim 16 described in ‘580 as a separate and distinct species from that of claim 1 in ‘580.  The various Court decisions noted above further support that the invention of claims 11 and 16 is not an overlooked aspect of the invention.  Instead, the invention as now recited in new claims 11 and 16 regards an obvious variation of invention as recited in claim 1 of ’580.  
Thus, based on facts herein, it is maintained Applicant is attempting to improperly recapture surrendered subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.  

Claim(s) 11-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US PG Pub. No. 2009/0219951 A1, hereafter Chun.  Regarding claim 11, lacking evidence to the contrary, Chun describes a method performed by a terminal in a wireless communication system (Chun @ [0002], [0003], [0033]-[0038], [0305]-[0310], FIGs. 1, 2 and 29), the method comprising:
[0002] The present invention relates to an apparatus and method for constructing a data unit that includes a buffer status report (BSR). In the related art, buffer status reporting was performed, but radio resources were unnecessarily wasted. As such, the related art technologies do not sufficiently address such issues, and thus do not offer appropriate solutions.  

[0003] The present inventors recognized at least the above-identified drawbacks of the related art. Based upon such recognition, the various features described hereafter have been conceived such that constructing a data unit that includes a buffer status report (BSR) is improved, such that when protocol data units (PDUs) (or Transport Blocks (TB) or other types of data units) are constructed, the remaining available portions therein are used as a padding region for inserting buffer status information, which results in more efficient use of radio resources.   
Chun, [0002] and [0003].  

[0033] The inventive concepts and features herein related to processing of buffer status reports (BSRs) are explained in terms of a Long Term evolution (LTE) system or other so-called 4G communication systems, which is an enhancement to current 3GPP technologies. However, such details are not meant to limit the various features described herein, which are applicable to other types of mobile and/or wireless communication systems and methods.  

[0034] Hereafter, the term "mobile terminal" will be used to refer to various types of user devices, such as mobile communication terminals, user equipment (UE), mobile equipment (ME), and other devices that support various types of wireless communication technologies.  

[0035] The present invention relates to exchanging data between a base station and a mobile terminal in a so-called Long Term Evolution (LTE) system. In particular, in a MAC entity that constructs a MAC PDU (or other type of data unit such as a transport block) upon receiving data from each logical channel, when padding space in a MAC PDU is available, the mobile terminal effectively sends buffer state information using such padding region of the MAC PDU such that unnecessary waste of radio resources is minimized.  

[0036] FIG. 1 shows the exemplary network architecture for an E-UMTS (Evolved Universal Mobile Telecommunications System) 100, which is a type of mobile communications system. The E-UMTS system is a system that has evolved from the UMTS system and its basic standardization tasks are now being performed by the 3GPP organization. The E-UMTS system can be said to be a Long Term Evolution (LTE) system, which is a type of so-called 4G or next generation system that has evolved from the current 3G mobile communication systems.  

[0037] The E-UMTS network 100 can be generally distinguished into the E-UTRAN (Evolved Universal Terrestrial Radio Access Network) 110 and the CN (core network). The E-UTRAN is comprised of a mobile terminal 112 (e.g. user equipment (UE), mobile station, handset, mobile phone, etc.), a base station 114, 116, 118 (e.g., an eNode B, access point (AP), network node, etc.) a serving gateway (S-GW) 122, 124 located at an end of the network for connection with an external network, and a mobility management entity (MME) 122, 124 that manages various mobility aspects of the mobile terminal. For a single eNode B, one or more cells (or regions, areas, etc.) may exist.  

[0038] FIGS. 2 and 3 show the radio interface protocol between the mobile terminal and base station based on the 3GPP radio access network standard. This radio interface protocol is divided horizontally into a physical layer, a data link layer, and a network layer, and is divided vertically into a user plane for transmitting data information and a control plane for transferring control signals (signaling). These protocol layers can be divided into L1 (Layer 1), L2 (Layer 2), and L3 (Layer 3), which are the lower three layers of the OSI (Open System Interconnection) standard model, which is well known in communication systems.
Id., [0033]-[0038].  

[0305] Referring to FIG. 29, the present invention provides a medium access control (MAC) entity (2912, 2922) in a UE 2910 and in an eNB 2920. The MAC entity comprises a checking unit (2913, 2923) that checks whether any padding region is available in a MAC PDU that was constructed, a comparing unit (2915, 2925) that compares the number of padding bits with the size of a buffer status report (BSR) plus its sub-header; and a processing unit (2914,2924) that cooperates with the checking unit and the comparing unit to trigger a buffer status report (BSR) procedure if the number of padding bits is larger than the size of the BSR plus its sub-header, including the BSR and its sub-header in the MAC PDU, and setting an LCID in the sub-header to indicate a BSR is included, the BSR having been triggered due to padding.  

[0306] The processing unit may further perform the steps of receiving a grant from a network to construct the MAC PDU, and constructing the MAC PDU by using higher logical channel data and MAC control elements. The MAC PDU may include a short BSR having a logical channel identification (LCID) field of 2 bytes and a buffer size of 6 bytes. A separate logical channel identification (LCID) field may be set by the processing unit for a short BSR or for a truncated BSR. The LCID field may identify the logical channel instance of the corresponding MAC SDU or the type of the corresponding MAC control element or padding for the DL-SCH and UL-SCH respectively. The LCID field may contain either a first value for a short buffer status report or a second value for a long buffer status report. The size of the BSR may be 4 bytes or 8 bytes.  

[0307] The present invention also provides a method of constructing a data unit to include a buffer status report (BSR), comprising the steps of checking whether any padding region is available in a MAC PDU that was constructed, comparing the number of padding bits with the size of the BSR plus its sub-header, if the number of padding bits is larger than the size of the BSR plus its sub-header, triggering BSR, including the BSR and its sub-header in the MAC PDU, and setting an LCID in the sub-header to indicate a BSR is included, the BSR having been triggered due to padding.  

[0308] The method further comprises, receiving a grant from a network to construct the MAC PDU, and constructing the MAC PDU by using higher logical channel data and MAC control elements. The MAC PDU may include a short BSR having a logical channel identification (LCID) field of 2 bytes and a buffer size of 6 bytes. A separate logical channel identification (LCID) field may be set for a short BSR or for a truncated BSR. The LCID field may identify the logical channel instance of the corresponding MAC SDU or the type of the corresponding MAC control element or padding for the DL-SCH and UL-SCH respectively. The LCID field may contain either a first value for a short buffer status report or a second value for a long buffer status report. The size of the BSR may be 4 bytes or 8 bytes.  

[0309] The various features and concepts described herein may be implemented in software, hardware, or a combination thereof. For example, a computer program (that is executed in a computer, a terminal or a network device) for a method and system for processing buffer status reports (BSRs) may comprise one or more program code sections for performing various tasks. Similarly, a software tool (that is executed in a computer, a terminal or a network device) for a method and system for processing buffer status reports (BSRs) may comprise program code portions for performing various tasks.  

[0310] The method and system for processing buffer status reports (BSRs) according to the present invention are compatible with various types of technologies and standards. Certain concepts described herein are related to various types of standards, such as GSM, 3GPP, LTE, IEEE, 4G and the like. However, it can be understood that the above exemplary standards are not intended to be limited, as other related standards and technologies would also be applicable to the various features and concepts described herein.  
Id., [0305]-[0310].  

	
    PNG
    media_image1.png
    707
    675
    media_image1.png
    Greyscale

Id., FIG. 1.  
	
    PNG
    media_image2.png
    441
    703
    media_image2.png
    Greyscale

Id., FIG. 2.  

    PNG
    media_image3.png
    675
    321
    media_image3.png
    Greyscale

Id, FIG. 22(a) and 22(b).  
identifying that a padding buffer status report (BSR) is triggered (Chun @ [0052], [0082], [0102], [0188], [0233]-[0258], [0272]-[0276], [0298]-[0300], FIG 22(a) and 22(b)), 

[0052] FIGS. 7 and 8 show the exemplary formats of a BSR report. A short BSR or a long BSR may be used depending on the number of logical channel groups that have data and on the size of the available space in the MAC PDU. Here, the short BSR and the long BSR refer to the relative length of the BSR. As such, other similar terms may be used to express such types of BSR. For example, the short BSR may be called a truncated or shortened BSR, while the long BSR may be called an expanded or lengthened BSR.  
Id., [0052].  

[0082] When constructing the MAC PDU, after the MAC PDU is filled with the MAC SDUs and MAC CEs and their related MAC sub-headers, if there is any remaining space having a size that equals at least the total sum of the Short BSR, the Long BSR, and their MAC sub-headers, then the Short BSR, the Long BSR, and their MAC sub-headers are included (or inserted) into the MAC PDU. In this procedure, the MAC Padding BSR may be included in front of the MAC SDUs or MAC CEs of the MAC PDU. The MAC sub-headers related to the MAC Padding BSR may be included first among all the MAC sub-headers of the MAC PDU.  
Id., [0082].  

[0102] Additionally, when constructing the MAC PDU, the MAC entity of the transmitter (sending side) fills the MAC PDU with data from each logical channel and MAC CEs, if there is any remaining space, and if a Periodic BSR or a Regular BSR has been triggered, then among the largest size Padding BSR and the BSRs that have been triggered, only the largest BSR thereof is inserted.   
Id., [0102].  

[0188] It is clear that having a BSR is better than not having a BSR. In this sense, (b) of FIG. 22 should be used instead of (a) or (b) of FIG. 25. One way to avoid (b) of FIG. 25 is to allow for Padding BSR to be placed in any place within a MAC PDU. If this is allowed, the triggering condition of Padding BSR will guarantee that (b) of FIG. 22 is sent whenever 2 byte padding space is available.  
Id., [0188].  

[0233] Even if multiple events occur by the time a BSR can be transmitted, only one BSR may be included in the MAC PDU.
[0234] For example, when a short BSR is triggered due to expiry of periodic timer and the remaining padding space is enough to include a long BSR, the type of BSR to be included should be determined. When a Regular short BSR is triggered and padding space allows only a short BSR, the two short BSRs may be combined to generate a long BSR. Several solutions to the above situations seem possible:
[0235] Option A: Padding BSR is not triggered when regular BSR or periodic BSR has been triggered. In this way, triggering of different size BSRs can be avoided.
[0236] Option B: In a MAC PDU, maximum one of either Regular BSR or Periodic BSR can be included and maximum one of Padding BSR can be included.
[0237] Option C: If Regular BSR or Periodic BSR is triggered and if a padding BSR is also triggered, the largest BSR that fits into a MAC PDU is included.
[0238] Due to simplicity, the above option A may be most practical.
[0239] It should be noted that there are several different types of BSR. When multiple BSRs are triggered, only one BSR is included.
[0240] However, there is a question about which BSR should be included when multiple BSR is triggered. Padding BSR is not triggered when regular BSR or periodic BSR is already triggered. MAC entity cannot decide which BSR to include when multiple BSR is triggered.
[0241] The Buffer Status reporting procedure is used to provide the serving eNB with information about the amount of data in the UL buffers of the UE. A Buffer Status Report (BSR) shall be triggered if any of the following events occur: [0242] UL data arrives in the UE transmission buffer and the data belongs to a logical channel with higher priority than those for which data already existed in the UE transmission buffer, in which case the BSR is referred below to as "Regular BSR"; [0243] UL resources are allocated and number of padding bits is larger than the size of the Buffer Status Report MAC control element, in which case the BSR is referred below to as "Padding BSR"; [0244] a serving cell change occurs, in which case the BSR is referred below to as "Regular BSR"; [0245] the PERIODIC BSR TIMER expires, in which case the BSR is referred below to as "Periodic BSR".
[0246] For Regular and Periodic BSR: [0247] if only one LCG has buffered data in the TTI where the BSR is transmitted: report short BSR; [0248] else if more than one LCG has buffered data in the TTI where the BSR is transmitted: report long BSR.
[0249] For Padding BSR: [0250] if Regular BSR or Periodic BSR has not been triggered; [0251] if the number of padding bits is equal to or larger than the size of the Short BSR but smaller than the size of the Long BSR, report Short BSR of the LCG with the highest priority logical channel with buffered data; [0252] else if the number of padding bits is equal to or larger than the size of the Long BSR, report Long BSR.  
Id., [0233]-[0252].  
[0253] If the Buffer Status reporting procedure determines that a BSR has been triggered since the last transmission of a BSR: 
[0254] if the UE has UL resources allocated for new transmission for this TTI: [0255] instruct the Multiplexing and Assembly procedure to generate a BSR MAC control element; 
[0256] restart the PERIODIC BSR TIMER. 
[0257] else if a Regular BSR has been triggered since the last transmission of a BSR: 
[0258] a Scheduling Request shall be triggered.  
Id., [0253]-[0258].  

[0272] For Padding BSR: 
[0273] if the number of padding bits is equal to or larger than the size of the Short BSR plus its subheader but smaller than the size of the Long BSR plus its subheader: 
[0274] if more than one LCG has buffered data in the TTI where the BSR is transmitted: report Truncated BSR of the LCG with the highest priority logical channel with data available for transmission; 
[0275] else report Short BSR. 
[0276] else if the number of padding bits is equal to or larger than the size of the Long BSR plus its subheader, report Long BSR.  
Id., [0272]-[0276].  

[0298] Buffer Status Report (BSR) MAC control elements consist of either: 
[0299] Short BSR and Truncated BSR format: one LCG ID field and one corresponding Buffer Size field (FIG. 7); or 
[0300] Long BSR format: four Buffer Size fields, corresponding to LCG IDs #0 through #3 (FIG. 8).
Id., [0298]-[0300].  
generating a medium access control (MAC) protocol data unit (PDU) including a truncated BSR MAC control element (CE) for the padding BSR in case that a condition is satisfied, a number of padding bits being equal to or larger than a size of a short BSR MAC CE and a subheader for the short BSR MAC CE, the number of padding bits being smaller than a size of a long BSR MAC CE and a subheader for the long BSR MAC CE, and more than one logical channel groups having data for transmission (Chun @ [0052], [0082], [0102], [0188], [0233]-[0258], [0272]-[0276], [0298]-[0300], FIG 22(a) and 22(b)), 


generating the MAC PDU including a short BSR MAC CE or a long BSR MAC CE for the padding BSR in case that the condition is not satisfied, wherein all BSRs triggered prior to the generating of the MAC PDU are cancelled, in case that the MAC PDU includes the short BSR MAC CE or the long BSR MAC CE (Chun @ [0052], [0082], [0102], [0188], [0233]-[0258], [0272]-[0276], [0298]-[0300], FIG 22(a) and 22(b)),   

transmitting, to a base station, the generated MAC PDU (Id, supra, and [0041] and [0046]-[0048]),  

[0041] In Layer 2, the MAC layer provides service to a RLC (Radio Link Control) layer 223-243, 323-343, which is an upper layer, via one or more logical channels. The RLC layer supports the transmission of data with reliability. The PDCP (Packet Data Convergence Protocol) layer 322-342 in Layer 2 performs a header compression function to reduce the header size for Internet Protocol (IP) packets that contain relatively large and unnecessary control information such that IP packets (such as for IPv4, IPv6, etc.) may be effectively transmitted over the radio interface having relatively small bandwidth. Also, the PDCP layer is used for performing coding of control plane (C-plane) data, such as RRC messages. The PDCP layer can also perform coding of user plane (U-plane) data.
Id., [0041].  

[0046] In more detail, for efficient use of radio resources in an LTE system, the base station should know about the type and amount of data that each user wishes to transmit. The data for the downlink is transferred to the base station from the access gateway. Thus, the base station knows about how much data needs to be transferred via the downlink to each user. In contrast, for uplink data, if the mobile terminal itself does not inform the base station about the information related to the data to be transferred via the uplink, the base station cannot know how much radio resources are needed for each mobile terminal. Thus, for the base station to appropriately allocate uplink radio resources to the mobile terminal, each mobile terminal should provide to the base station, the necessary information that allows the base station to perform scheduling of radio resources.  

[0047] To do so, when the mobile terminal has data that it should transmit, this is informed to the base station, and the base station transfers a resource allocation message (or uses some other means of informing) to the mobile terminal based upon such information.  

[0048] In the above procedure, namely, when the mobile terminal has data to be transmitted, when such is informed to the base station, the mobile terminal informs the base station about the amount of data stored in its buffer. This is achieved by means of a buffer status report (BSR) or some other buffer status (or state) information.  
Id., [0046]-[0048].  

wherein all BSRs triggered prior to the generating of the MAC PDU are cancelled, in case that the MAC PDU includes the short BSR MAC CE or the long BSR MAC CE (Id., [0286]).  

[0286] All triggered BSRs shall be cancelled in case the UL grant can accommodate all pending data available for transmission but is not sufficient to additionally accommodate the BSR MAC control element. All triggered BSRs shall be cancelled when a BSR is included in a MAC PDU for transmission.
Id., [0286].  

Regarding claims 12-13, lacking evidence to the contrary, facts copied above show Chun discloses wherein the all BSRs triggered prior to the generating of the MAC PDU are not cancelled, in case that the MAC PDU includes the truncated BSR MAC CE and wherein the padding BSR is triggered, in case that uplink resources are allocated and the number of padding bits is equal to or larger than a size of a BSR MAC CE and a size of a subheader for the BSR MAC CE ([0052], [0082], [0102], [0188], [0233]-[0258], [0272]-[0276], [0298]-[0300], FIG 22(a) and 22(b)).   

Regarding claims 14-15, lacking evidence to the contrary, facts copied above show Chun discloses starting a retransmission BSR timer after generating a MAC CE for the padding BSR and wherein the MAC PDU includes at most one BSR MAC CE ([0052], [0082], [0102], [0188], [0233]-[0258], [0272]-[0276], [0298]-[0300], FIG 22(a) and 22(b)).   

Regarding claims 16-20, in essence claims 16-20 regard an apparatus as a terminal in a wireless communication system the terminal having a controller configured for performing the similar steps to method of clams 11-15; thus claims 16-20 are rejected based on the same reasoning as presented in the rejection of claims 11-15.  Further, regarding a terminal comprising a transceiver configured to transmit or receive a signal; and a controller configured to (i.e., perform similar steps as recited in clams 11-15 as noted above): (Id, [0033]-[0038], [0305]-[0310], FIGs. 1, 2 and 29).   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub. No. 2009/0219951 A1, hereafter Chun, in view of 3GPP TSG-RAN2 Meeting #64, R2-086138, CHANGE REQUEST, (hereafter R2-086138).  In the alternative, lacking evidence to the contrary, to the extent an artisan (i.e., POSITA) would interpret facts noted above relied on herein show Chun discloses the method as recited in claim 11 but lacks the specificity regarding wherein all BSRs triggered prior to the generating of the MAC PDU are cancelled, in case that the MAC PDU includes the short BSR MAC CE or the long BSR MAC CE.  Lacking evidence to the contrary, a related reference from the same or similar field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced, facts show R2-086138 discloses wherein all BSRs triggered prior to the generating of the MAC PDU are cancelled, in case that the MAC PDU includes the short BSR MAC CE or the long BSR MAC CE (pages 2-3 copied next).    
	
    PNG
    media_image4.png
    716
    612
    media_image4.png
    Greyscale

R2-086138, page 2.  
	
    PNG
    media_image5.png
    153
    618
    media_image5.png
    Greyscale

R2-086138, page 3.  

As noted above, R2-086138 is deemed as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The level of ordinary skill in the art is shown by the applied art herein.  Since Chun and R2-086138 each regards a method and apparatus for processing communication between a mobile device and base station that includes generating and sending data with a buffer status report, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to add wherein all BSRs triggered prior to the generating of the MAC PDU are cancelled, in case that the MAC PDU includes the short BSR MAC CE or the long BSR MAC CE as described by R2-086138 to improve the method of Chun to yield the expected result of improved communication and buffer status reporting as detailed in Chun and R2-086138.  

Regarding claims 12-13, lacking evidence to the contrary, facts copied above show Chun discloses wherein the all BSRs triggered prior to the generating of the MAC PDU are not cancelled, in case that the MAC PDU includes the truncated BSR MAC CE and wherein the padding BSR is triggered, in case that uplink resources are allocated and the number of padding bits is equal to or larger than a size of a BSR MAC CE and a size of a subheader for the BSR MAC CE ([0052], [0082], [0102], [0188], [0233]-[0258], [0272]-[0276], [0298]-[0300], FIG 22(a) and 22(b)).   

Regarding claims 14-15, lacking evidence to the contrary, facts copied above show Chun discloses starting a retransmission BSR timer after generating a MAC CE for the padding BSR and wherein the MAC PDU includes at most one BSR MAC CE ([0052], [0082], [0102], [0188], [0233]-[0258], [0272]-[0276], [0298]-[0300], FIG 22(a) and 22(b)).   

Regarding claims 16-20, in essence claims 16-20 regard an apparatus as a terminal in a wireless communication system the terminal having a controller configured for performing the similar steps to method of clams 11-15; thus claims 16-20 are rejected based on the same reasoning as presented in the rejection of claims 11-15.  Further, regarding a terminal comprising a transceiver configured to transmit or receive a signal; and a controller configured to (i.e., perform similar steps as recited in clams 11-15 as noted above): (Id, [0033]-[0038], [0305]-[0310], FIGs. 1, 2 and 29).   

Conclusion
Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
application is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Mark Sager/
Reexamination Specialist, Art Unit 3992

Conferee(s):
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992